This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MONICA MARQUEZ,

 3          Worker-Appellant,

 4 v.                                                                    NO. 33,560


 5 HERRERA SCHOOL BUSES &
 6 COACHES, and NM MUTUAL
 7 CASUALTY

 8          Employer/Insurer-Appellee.


 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 David L. Skinner, Workers’ Compensation Judge

11 Rodney Ralph O Dunn
12 Rio Rancho, NM

13 for Worker-Appellant

14 Miller Stratvert
15 Nathan Cobb
16 Albuquerque, NM

17 for Employer/Insurer-Appelle


18                                 MEMORANDUM OPINION
1 HANISEE, Judge.

2   {1}   Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed, and the time for doing so has expired.

5   {2}   DISMISSED.

6   {3}   IT IS SO ORDERED.



7                                        ____________________________________
8                                        J. MILES HANISEE, Judge


9 WE CONCUR:



10 ___________________________________
11 RODERICK T. KENNEDY, Chief Judge



12 ___________________________________
13 CYNTHIA A. FRY, Judge




                                            2